Exhibit 10.1

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of September 9, 2019, by and between Social Capital
Hedosophia Holdings Corp., a Cayman Islands exempted company (the “Company”),
and Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”). Capitalized terms contained in this Amendment, but not specifically
defined in this Amendment, shall have the meanings ascribed to such terms in the
Original Agreement (as defined below).

WHEREAS, on September 18, 2017, the Company consummated an initial public
offering (the “Offering”) of units of the Company, each of which is composed of
one of the Company’s Class A ordinary shares, par value $0.0001 per share
(“Ordinary Shares”), and one-third of one warrant, each whole warrant entitling
the holder thereof to purchase one Ordinary Share;

WHEREAS, $690,000,000 of the gross proceeds of the Offering (including
$24,150,000, of underwriters’ deferred discount) and sale of the Private
Placement Warrants (as defined in the Underwriting Agreement) were delivered to
the Trustee to be deposited and held in the segregated Trust Account located in
the United States for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering pursuant to the investment
management trust agreement made effective as of September 13, 2017 by and
between the Company and the Trustee (the “Original Agreement”);

WHEREAS, the Company has sought the approval of the holders of its Ordinary
Shares and holders of its Class B ordinary shares, par value $0.0001 per share
(the “Class B Ordinary Shares”), at an extraordinary general meeting to:
(i) extend the date before which the Company must complete a business
combination from September 18, 2019 to December 18, 2019 (the “Extension
Amendment”) and (ii) extend the date on which the Trustee must liquidate the
Trust Account if the Company has not completed its initial business combination
from September 18, 2019 to December 18, 2019 (the “Trust Amendment”);

WHEREAS, holders of at least sixty-five percent (65%) of the then issued and
outstanding Ordinary Shares and Class B Ordinary Shares, voting together as a
single class, approved the Extension Amendment and the Trust Amendment; and

WHEREAS, the parties desire to amend the Original Agreement to, among other
things, reflect amendments to the Original Agreement contemplated by the Trust
Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Amendment to Trust Agreement. Section 1(i) of the Original Agreement is
hereby amended and restated in its entirety as follows:

“(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive Officer, President, Chief Financial Officer, Chief Operating
Officer, General Counsel, Secretary or Chairman of the board of directors (the
“Board”) of the Company or other authorized officer of the Company, and complete
the



--------------------------------------------------------------------------------

liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, it being understood that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable), only as directed in the Termination Letter and the other
documents referred to therein; provided, that, in the case a Termination Letter
in the form of Exhibit A is received, or (y) upon December 18, 2019, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest (which interest shall be net
of any taxes payable and less up to $100,000 of interest that may be released to
the Company to pay dissolution expenses), shall be distributed to the Public
Shareholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by December 18, 2019, the Trustee shall keep
the Trust Account open until twelve (12) months following the date the Property
has been distributed to the Public Shareholders;”.

2. Miscellaneous Provisions.

2.1. Successors. All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

2.2. Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2.3. Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

2.4. Counterparts. This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

2.5. Effect of Headings. The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

2.6. Entire Agreement. The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

            /s/ Francis Wolf

  Name: Francis Wolf   Title: Vice President Social Capital Hedosophia Holdings
Corp. By:  

            /s/ Chamath Palihapitiya

  Name: Chamath Palihapitiya   Title: Chief Executive Officer

[Signature Page to Amendment to Investment Management Trust Agreement]